B. F. SAFFOLD, J.
Tbe petitioner, under indictment for grand larceny, was granted a change of venue from Coffee to Pike county. He desired tbe cause to be transferred to Covington county, because, no objection being made to that county by tbe State, it was shown to be tbe nearest. Tbe court ordered it to Pike, because tbe witness lived somewhat nearer to that county, and tbe spring term of tbe court there bad not passed, whereas it bad passed in Covington.
Tbe statute expressly directs, that “ tbe trial must be removed to the nearest county free from exception, and can be removed but once.” R. C. § 4207. Tbe exception referred to means some obstacle to a fair and impartial trial. R. C. § 4206.
Tbe remedy before trial is mandamus. Birdsong v. State, 47 Ala. 68. A rule nisi will issue.